 

Exhibit 10.1

 

CERTAIN IDENTIFIED INFORMATION HAS BEEN OMITTED FROM THIS DOCUMENT BECAUSE IT IS
BOTH NOT MATERIAL AND WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED, AND
HAS BEEN MARKED WITH “[***]” TO INDICATE WHERE OMISSIONS HAVE BEEN MADE.

 

EXCLUSIVE DISTRIBUTION AGREEMENT

 

THIS EXCLUSIVE DISTRIBUTION AGREEMENT (this “Agreement”) is entered into effect
as of the 23rd day of October, 2020 (the “Effective Date”) by and between
MEDSCIENCE RESEARCH GROUP, INC., a Florida corporation (“Manufacturer”), and USA
EQUITIES CORP, a Delaware corporation (“Distributor”). Manufacturer and
Distributor are each referred to herein as a “Party” and collectively, the
“Parties.”

 

RECITALS

 

WHEREAS, Manufacturer is in the business of developing allergy diagnostics and
allergen immunotherapy systems and related components (all such products whether
now or hereafter made available for sale by Manufacturer being hereinafter
referred to as “Products”).

 

WHEREAS, Distributor wishes to obtain, and Manufacturer is willing to grant
Distributor, an exclusive right to distribute the Products for sale to
non-allergy specialist physician customers (“Physician Customers”).

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
representations and agreements set forth herein, and other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged,
Manufacturer and Distributor, intending to be legally bound, hereby agree as
follows:

 

1. APPOINTMENT; EXCLUSIVITY; MARKETING AND SUPPORT.

 

A. Appointment and Exclusivity. Subject to the terms and conditions set forth in
this Agreement, Manufacturer hereby appoints Distributor as its exclusive
distributor of the Products to physicians which are not allergy specialists.
Distributor accepts the appointment as Manufacturer’s exclusive distributor of
the Products physicians which are not allergy specialists and agrees to buy for
resale, upon the terms and conditions set forth herein, Products in such
quantities as Distributor shall need to properly service the market.
Manufacturer represents and warrants that the appointment of and sale of
Products to Distributor under this Agreement does not violate any obligations or
contracts of Manufacturer. As a condition of exclusivity, Distributor agrees not
to represent or sell other products which Manufacturer may reasonably determine
to be competitive with the Products, without written approval from Manufacturer.

 

B. Marketing and Support. Manufacturer will be solely responsible to provide
Distributor with all branding, logos and the elements for marketing materials to
be utilized by Distributor in connection with Distributor’s marketing and
promotion of the Products; provided, however, Distributor shall bear all
expenses related to the creation, reproduction and distribution of said
marketing materials. Distributor agrees to use its best efforts to promote,
develop a market, sell, and distribute the Products. Among such other actions as
may be necessary to generate sales of the Products, Distributor will perform at
its expense and to the reasonable satisfaction of Manufacturer the following
duties:

 

  i. Distributor will engage in sales promotion activities in which Products
shall be designated by their correct names and identified as Products of
Manufacturer being marketed by Distributor as an independent distributor.

 

  ii. Distributor will provide all customer service.

 

  iii. Distributor will process all sales by Distributor to Physicians and be
responsible for the financing of said sales and receivables.

 

  iv. Distributor shall maintain adequate inventory levels of the Product
on-hand to meet Physician demand.

 

  v. Distributor shall at all times conduct its business in a manner that will
reflect favorably on Manufacturer and the Products and will not engage in any
deceptive, misleading, illegal or unethical business practice. In performing its
obligations hereunder, Distributor agrees not to make any representations or
give any warranties or guarantees to any person with respect to the Products,
other than in compliance with Section 7.A. hereof or otherwise expressly
authorized in writing by Manufacturer.

 

 

 

 

 

  vi. Distributor shall provide to Manufacturer prior to the time of first use
five (5) copies of all of Distributor’s advertising and sales promotion
materials in which any Products are mentioned and five (5) copies of any
translations of any manuals or other materials provided or sold to Distributor
by Manufacturer.

 

  vii. Distributor, not more often than every three (3) months, shall make
reports to Manufacturer, as reasonably requested by Manufacturer, with respect
to sales and potential sales of Products. Distributor also shall report to
Manufacturer such information as is necessary to enable Manufacturer to
manufacture or supply Products in compliance with applicable laws and
regulations throughout the world.

 

  viii. Distributor will prepare and deliver to Manufacturer quarterly forecasts
of Distributor’s anticipated sales by Product during each month of the six-month
period following the date of the forecast. It is understood that said forecasts
will be used for planning purposes only and will not constitute a commitment by
either Party.

 

  ix. Distributor will comply with all applicable laws and regulations and will
not assist or participate in any violation of laws or regulations applicable to
Manufacturer or Distributor.

 

Distributor shall be responsible for all expenses incurred by it in connection
with the implementation and performance of its duties and obligations under this
Agreement, including, without limitation: (i) salaries or compensation for its
personnel; (ii) costs and expenses associated with establishing and maintain its
sales organization and offices; and (iii) marketing, advertising and promotion
expenses.

 

2. PURCHASE ORDERS; PRICING.

 

A. Purchase Orders. Distributor shall order Products in accordance with the
terms and conditions of this Agreement. Each order for the purchase of Products
(a “Purchase Order”) must be submitted to Manufacturer by Distributor by email.
Each Purchase Order shall specify (i) the quantity of Products being ordered,
(ii) the price to be paid by Distributor to Manufacturer for the Products
ordered, (iii) payment terms granted by Manufacturer, and (iv) the requested
receipt date and delivery instructions for the applicable Products ordered.
Receipt dates must be during the term of this Agreement, except Distributor may
request, subject to Manufacturer’s acceptance in Manufacturer’s sole and
absolute discretion, a Purchase Order with a requested receipt date after the
expiration or termination of this Agreement, in which case, if accepted by
Manufacturer, the terms and conditions of this Agreement shall apply to such
shipment, but under no circumstances should such shipment be deemed to be or
construed as being a renewal or extension of this Agreement or the exclusivity
rights granted to Distributor herein. The Parties agree that to the extent that
any of the terms and conditions of this Agreement conflict or are inconsistent
with the terms or conditions of any Purchase Order submitted by Distributor, the
terms and conditions of this Agreement shall prevail and control to the extent
of any such conflict or inconsistency, unless the Purchase Order containing such
conflicting or inconsistent terms and conditions is countersigned by
Manufacturer, in which case the terms and conditions set forth in such Purchase
Order shall prevail and control to the extent of any such conflict or
inconstancy.

 

B. Acceptance of Purchase Order. A Purchase Order submitted by Distributor shall
be deemed to have been accepted by, and shall be binding upon, Manufacturer when
it is countersigned by Manufacturer or if it is not rejected by Manufacturer, in
whole or in part, by written notice to Distributor sent within five (5) business
days of its receipt by Manufacturer. Notwithstanding anything contained herein
to the contrary, Manufacturer may only reject, cancel, or delay any Purchase
Order placed by Distributor, whether or not such Purchase Order has been
previously accepted by Manufacturer, pursuant to Section 3.B. below. In the
event Manufacturer is unable to fill all of a Purchase Order for any reason, it
shall promptly notify Distributor and Distributor shall have the right, in its
discretion, to cancel the subject Purchase Order. Distributor may change or
cancel any of its Purchase Orders without penalty so long as Distributor
provides written notice to Manufacturer and the Products have not yet been
shipped; provided that Distributor shall pay to Manufacturer a fee of twenty
five percent (25%) of the aggregate purchase price of the Products of which
manufacturing has commenced that are subject to any Purchase Order which has
been materially changed or canceled by Distributor.

 

 

 

 

C. Invoices and Payment Terms. Manufacturer shall send Distributor invoices via
mail or email for each shipment. Distributor shall notify Manufacturer in
writing if Distributor disputes any charges set forth on an invoice within
fifteen (15) calendar days after receipt of such invoice, specifying in
reasonable detail the items disputed and basis for the dispute. Thereafter, the
Parties will work in good faith to resolve such dispute as quickly as is
reasonably possible. If any such dispute is not resolved within thirty (30)
calendar days after Distributor’s receipt of the applicable invoice, then
Manufacturer may suspend any further shipments of Products under this Agreement
until such time as the dispute is resolved and all amounts agreed upon by the
Parties to be due are paid in full. All undisputed amounts on each invoice are
due and payable within thirty (30) calendar days from the date of Distributor’s
receipt of the invoice. Payments due hereunder must be made, at Distributor’s
option, by ACH, wire transfer, certified check or such other method as may be
agreed to by the Parties. Manufacturer reserves the right to change or modify
payment terms upon sixty (60) calendar days’ written notice to Distributor at
any time following a default by Distributor of its payment obligations under
this Agreement with such changes or modifications to be effective for Purchase
Orders submitted after such sixty (60) calendar day period. Invoices will be
issued upon shipment of the product from Manufacturer’s warehouse or production
facility to Distributor or to Distributor’s customer via direct shipment.

 

D. Prices; Price Reductions. Manufacturer has a legitimate interest in ensuring
that a minimum price be maintained for all sales by Distributor of its Products
to Physician Customers. Accordingly, Manufacturer will establish minimum pricing
for all sales by Distributor of its Products to Physician Customers (“Minimum
Price”) Distributor will not sell any Products below the applicable Minimum
Price. The initial Minimum Price for the Products are included as Exhibit A
attached hereto. Distributor agrees to pay Manufacturer the price per Product
identified in Exhibit A attached hereto. Manufacturer retains the right to make
changes to Minimum Price and the price of each Product upon providing not less
than thirty (30) days’ prior written notice to Distributor. Any price reduction
to the Minimum Price or reduction of the price to Distributor for a Product
shall apply to Purchase Orders that have not yet been accepted or deemed
accepted by Manufacturer and Purchase Orders thereafter submitted by
Distributor. Any price increase to the Minimum Price or increase in the price to
Distributor for a Product with respect to affected Products shall apply to
Purchase Orders thereafter submitted by Distributor; provided that Distributor
shall have the right, at its option, to cancel, in whole or in part, any
outstanding Purchase Orders for affected Products not yet accepted by
Manufacturer. Prices do not include, and Manufacturer shall not be responsible
for any required federal, state or local sales or other taxes, duties, export or
custom charges, VAT charges, brokerage or other fees.

 

E. Past Due Amounts. If any undisputed amount due Manufacturer by Distributor,
for any reason, becomes past due, Manufacturer shall provide written notice to
Distributor and, if such amounts remain outstanding for fifteen (15) calendar
days following receipt of such notice, Manufacturer may at its option and
without further notice withhold further shipments or deliveries of Products
under this Agreement until such past due invoices are paid in full.

 

F. Taxes. Distributor shall be responsible for any national, state or local
sales, use, value added, or other tax, tariff, duty or assessment levied or
imposed by the United States or any foreign governmental authority arising out
of or related to any of the transactions contemplated by this Agreement,
including sales of Product to Distributor, other than taxes based upon
Manufacturer’s income. Distributor must pay directly, or reimburse Manufacturer
for the amount of such sales, use, value added or other tax, tariff, duty or
assessment which Manufacturer is at any time obligated to pay or collect with
respect to or arising out of the sale of Products under this Agreement.

 

3. SHIPMENTS; PRODUCTS.

 

A. Shipment Terms; Title and Risk of Loss. All Products purchased by Distributor
under this Agreement will be packaged for shipment in Manufacturer’s standard
containers, marked for shipment in the case of any purchase by Distributor of
Products from Manufacturer for sale to Physician Customer at the address
specified by Distributor in the Purchase Order (the applicable destination being
hereinafter referred to as the “Destination”). All costs of shipment shall be
paid by Manufacturer for any purchase by Distributor of Products from
Manufacturer for sale to Physician Customers (and all such Products shall be
directly shipped by Manufacturer to each such Physician Customer at the address
specified by Distributor in the applicable Purchase Order unless Distributor
requests that the Product be shipped to it). Title and risk of loss will pass
F.O.B. Destination. For Products shipped to Distributor, Distributor shall be
solely responsible for all costs of shipment for the subsequent sale by
Distributor to Physician Customers. Manufacturer shall ship Products on or
before the requested receipt date designated in a Purchase Order (provided that
such receipt date is not less than twenty (20) business days after the Purchase
Order is received by Manufacturer) and shall promptly notify Distributor when
Manufacturer knows or has reason to believe that a shipment will not be
delivered by the requested receipt date. Any expense for any special packaging
or any special delivery requested by Distributor shall be borne by Distributor.

 

 

 

 

B. Manufacturer’s Right to Delay or Cancel. Notwithstanding Manufacturer’s
obligations in this Agreement, Manufacturer may refuse, cancel or delay any
shipment of Products when Distributor is delinquent in any payment for more than
(30) calendar days, or when Distributor is in material breach of its obligations
under this Agreement which has not been cured pursuant to Section 11.A.

 

C. Acceptance of Shipments. Distributor shall have ten (10) business days from
the date of arrival of the shipment of the Products at the applicable
Destination or other shipping location agreed upon by the Parties to inspect the
Products and notify Manufacturer in writing of any discrepancies with respect to
such Products, including but not limited to any discrepancies in the quantity or
quality of the Products. Products with respect to which Distributor does not
notify Manufacturer of any discrepancies in writing shall be deemed accepted by
Distributor.

 

D. Adding or Deleting Products; Manufacturing Changes to the Products.
Manufacturer shall have the right at any time upon ninety (90) calendar days’
prior written notice to Distributor to add or delete Products. Should
Manufacturer want to make any changes to the Products, it shall first notify the
Distributor at least ninety (90) calendar days before the change is implemented,
and such changes shall be agreed to by the Parties in writing before shipment of
any Products which include any such changes. Notwithstanding the foregoing, for
changes required by regulatory or certification authorities or otherwise deemed
necessary by Manufacturer for any reason, including health, safety, welfare,
technology intellectual property, trade secret, competitive, materials sourcing,
or other matters, Manufacturer will notify Distributor at least thirty (30)
calendar days before the change is implemented, but Distributor’s approval of
such changes shall not be required.

 

4. INTELLECTUAL PROPERTY RIGHTS.

 

A. Manufacturer’s Marks. Subject to the terms and conditions of this Agreement,
during the term of this Agreement, Manufacturer hereby grants to Distributor a
revocable, non-transferable, non-exclusive, limited license to use
Manufacturer’s logos, trademarks, and trade names, together with all branding
and marketing materials created by or on behalf of Manufacturer in connection
with the Products, and the domain www.allergiend.com (collectively the
“Manufacturer IP”), solely in connection with the marketing, advertisement and
sale of the Products. Such license shall immediately terminate upon the
expiration or termination of this Agreement. Distributor shall strictly comply
with all standards of use for the Manufacturer IP and must at all times display
appropriate trademark and copyright notices as instructed by Manufacturer.
Distributor acknowledges and agrees that the Manufacturer IP and other
intellectual property provided to Distributor by Manufacturer, if any, are the
sole and exclusive property of Manufacturer. Distributor shall not acquire any
right, title or interest under this Agreement in any patent, copyright,
Manufacturer IP or other intellectual property right of any kind of
Manufacturer. No implied license, patent, copyright or other intellectual
property right of Manufacturer is granted under this Agreement or otherwise.
During the term of this Agreement and thereafter, Distributor shall not do
anything that will in any manner infringe, impeach, dilute or lessen the value
of the Manufacturer IP, patents, copyrights or other intellectual property of
Manufacturer or the goodwill associated therewith or that will tend to prejudice
the reputation of the Manufacturer or the sale of any Products.

 

B. Distributor Marks. Subject to the terms and conditions of this Agreement,
during the term of this Agreement, Distributor hereby grants Manufacturer a
non-exclusive, royalty free license to use Distributor’s logos, trademarks, and
trade names (the “Distributor Marks”) on Manufacturer’s web sites and marketing
materials. Such license shall immediately terminate upon the expiration or
termination of this Agreement. Manufacturer shall strictly comply with all
standards of use for the Distributor Marks and must at all times display
appropriate trademark and copyright notices as instructed by Distributor.
Manufacturer acknowledges and agrees that the Distributor Marks and other
intellectual property provided to Manufacturer by Distributor, if any, are the
sole and exclusive property of Distributor. Manufacturer shall not acquire any
right, title or interest under this Agreement in any patent, copyright,
Distributor Marks or other intellectual property right of any kind of
Distributor. No implied license, patent, copyright or other intellectual
property right of Distributor is granted under this Agreement or otherwise.
During the term of this Agreement and thereafter, Manufacturer shall not do
anything that will in any manner infringe, impeach, dilute or lessen the value
of the Distributor Marks, patents, copyrights or other intellectual property of
Distributor or the goodwill associated therewith or that will tend to prejudice
the reputation of the Distributor.

 

 

 

 

5. CONFIDENTIAL INFORMATION.

 

A. Confidential Information. The Parties acknowledge and agree that during the
term of this Agreement, each may receive confidential information from the other
Party. “Confidential Information” shall mean (i) information relating to a
Party’s and its affiliates’ products or business including, but not limited to,
the business plans, financial records, customers, suppliers, products, product
samples, strategies, inventions, procedures, sales aids or literature, technical
data, advice or knowledge, contractual agreements, pricing, price lists, product
white papers, plans, designs, specifications, and know-how or other intellectual
property, that may be at any time furnished, communicated or delivered by either
party to the other party whether in oral, tangible, electronic or other form and
(ii) all other non-public information provided by one Party to the other
including, but not limited, to financial, technical and business information,
and all non-promotional materials furnished by one Party to another.

 

B. Exceptions. The “Receiving Party” shall not have any obligations to preserve
the confidential nature of any Confidential Information that (a) Receiving Party
can demonstrate by competent evidence was rightfully in the Receiving Party’s
possession before receipt from the “Disclosing Party”; (b) is or becomes a
matter of public knowledge through no fault of the Receiving Party; (c) is
rightfully received by Receiving Party from a third party without, to the best
of Receiving Party’s knowledge, a duty of confidentiality; (d) is independently
developed by Receiving Party without use of the Confidential Information; or (e)
is disclosed by Receiving Party with Disclosing Party’s prior written approval.

 

C. Use of Confidential Information; Standard of Care. The Receiving Party shall
maintain the Confidential Information in confidence and disclose the
Confidential Information only to its employees, subcontractors and consultants
who have a need to know such Confidential Information in order to fulfill the
business affairs and transactions between the Parties contemplated by this
Agreement and who are under confidentiality obligations no less restrictive as,
or who have been advised of the confidentiality obligations set forth in, this
Agreement. The Receiving Party shall remain responsible for breaches of this
Agreement arising from the acts of its employees, subcontractors and consultants
to whom it provides the Disclosing Party’s Confidential information. The
Receiving Party shall protect Confidential Information by using the same degree
of care as Receiving Party uses to protect its own information of a like nature,
but no less than a reasonable degree of care, to prevent the unauthorized use,
disclosure, dissemination, or publication of the Confidential Information. The
Receiving Party agrees not to use the Disclosing Party’s Confidential
Information for its own purpose other than in connection with the transactions
contemplated by this Agreement or for the benefit of any third party, without
the prior written approval of the Disclosing Party. The Receiving Party shall
promptly return or certify destruction of all copies of Confidential Information
upon request by the Disclosing Party or upon the expiration or earlier
termination of this Agreement.

 

D. Equitable Relief. The Receiving Party hereby agrees and acknowledges that any
breach or threatened breach of this Agreement regarding the treatment of the
Confidential Information may result in irreparable harm to the Disclosing Party
for which there may be no adequate remedy at law. In addition to other remedies
provided by law or at equity, in such event the Disclosing Party shall be
entitled to seek an injunction, without bond, preventing any further breach of
this Agreement by the Receiving Party.

 

6. INSURANCE. Manufacturer shall maintain, during the term of this Agreement,
Commercial General Liability Insurance with minimum limits, including under any
General Liability Umbrella Policies, of not less than $2,000,000 combined single
limit for bodily injury and property damage on Products purchased by Distributor
for resale. Manufacturer shall use commercially reasonable efforts to provide
Distributor with thirty (30) calendar days’ prior written notice of any change
or cancellation in any applicable insurance policies.

 

Distributor shall maintain, during the term of this Agreement, Commercial
General Liability Insurance with minimum limits, including under any General
Liability Umbrella Policies, of not less than $2,000,000 combined single limit
for bodily injury and property damage. Distributor shall use commercially
reasonable efforts to provide Manufacturer with thirty (30) calendar days’ prior
written notice of any change or cancellation in any applicable insurance
policies.

 

 

 

 

7. WARRANTY; RECALL.

 

A. Warranty. Manufacturer warrants to Distributor, for a period of one year from
the date of delivery by Manufacturer to the intended recipient thereof, that any
Products delivered by Manufacturer pursuant to this Agreement shall conform in
all material respects to Manufacturer’s written specifications for such
Products, and shall be free of defects in materials and workmanship.
Manufacturer further warrants to Distributor that it has title to the Products
to be conveyed hereunder and has the right to sell the same and that at the time
of delivery, such Products shall be free of any security interest or other lien
or any other encumbrances whatsoever (the warranties provided in the preceding
two sentences being hereinafter referred to as the “Limited Warranty”). Except
for the Limited Warranty, Manufacturer makes no warranties or representations to
Distributor or any other person with respect to the Products or any services
provided to Distributor or any other person. Manufacturer may not change any of
the terms of the Limited Warranty at any time, without written consent from
Distributor unless Manufacturer notifies Distributor in writing at least one
hundred and twenty (120) calendar days prior to any such change. Any such change
shall not apply to any Products sold to or ordered by Distributor prior to the
change. Distributor will not alter the Limited Warranty, warranty disclaimers
and limitation of liability without the prior written authorization of
Manufacturer, nor extend or make any additional warranty or representation
regarding the Products unless expressly authorized by Manufacturer.

 

THE LIMITED WARRANTY REFERRED TO IN THIS SECTION IS THE ONLY WARRANTY, EXPRESS
OR IMPLIED, THAT MANUFACTURER MAKES WITH RESPECT TO THE PRODUCTS. MANUFACTURER
SPECIFICALLY DISCLAIMS ALL OTHER IMPLIED WARRANTIES INCLUDING, WITHOUT
LIMITATION, THE IMPLIED WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE AND NON-INFRINGEMENT.

 

B. Warranty Claims. The Limited Warranty is effective only if Distributor gives
prompt written notice to Manufacturer of any alleged breach of the Limited
Warranty, which notice shall specifically describe the problem and shall state
the date of sale and name and location of the recipient of the Product
originally shipped by Manufacturer. Notwithstanding anything to the contrary
contained herein, Manufacturer shall have no obligation under the Limited
Warranty unless it receives such notice within thirty (30) days following the
expiration of the warranty period. In the event of any breach of the Limited
Warranty Manufacturer’s sole obligation is to replace each non-conforming
Product within a reasonable period of time and to pay for the costs of shipment
to the original recipient of the Product or as otherwise specified by
Distributor.

 

C. Recall. In the event that: (i) any applicable federal, state or foreign
regulatory authority should issue a request, directive or order that a Product
be recalled; (ii) a court of competent jurisdiction orders such a recall or;
(iii) Manufacturer determines that the Product represents a risk of injury or
customer deception or is otherwise defective and that the recall of a Product is
appropriate (“Recall”), Manufacturer shall have sole right and responsibility
for implementing the Recall. Distributor will provide cooperation and assistance
to Manufacturer in connection therewith, as may be reasonably requested by
Manufacturer. Manufacturer shall be solely responsible for all expenses
affecting such Recall (including any reasonable out-of-pocket expenses incurred
by Distributor in connection with such cooperation, as directed in writing by
Manufacturer).

 

8. INDEMNIFICATION.

 

A. Indemnity Obligations for Intellectual Property Infringement. Manufacturer
agrees to defend, indemnify and hold harmless Distributor from and against any
and all claims, losses, damages, suits, expenses (including reasonable
attorneys’ fees) and costs (collectively “Claims”) brought or alleged by a third
party that the Manufacturer IP or any Products sold to Distributor infringe any
U.S. patent, trademark or copyright. Distributor shall reasonably cooperate with
Manufacturer, its insurance company and its legal counsel in its defense of such
Claims. If the use or sale of any Products furnished under this Agreement is
enjoined as a result of a Claim, Manufacturer shall either obtain on behalf of
the Distributor the right to continue to use or sell such Products, substitute
an equivalent product reasonably acceptable to Distributor in its place, or
reimburse Distributor the purchase price of the Products, costs incurred by
Distributor as a result of such cancellation, and any and all losses or costs
incurred as a result of Distributor’s breach of any purchaser order or other
agreement with its customers. Notwithstanding the foregoing, this indemnity
shall not apply or cover any Claims based upon any infringement or alleged
infringement of any patent, trademark or copyright resulting from the alteration
or unauthorized (by Manufacturer) use of any Manufacturer IP or Products by
Distributor or a Distributor representative or the combination of any Products
with any other products or the combination of any Manufacturer IP with any other
mark, if such infringement claim would have been avoided but for such
alteration, combination or unauthorized use by Distributor or any Distributor
representative. Distributor shall also have the right to participate in the
defense of any such action and have the right to hire its own legal counsel at
Distributor’s expense. This indemnity shall not cover any Claims in which
Distributor fails to provide Manufacturer with prompt written notice of the
Claim which lack of notice materially prejudices the defense of the Claim.

 

 

 

 

B. Distributor agrees to defend, indemnify and hold harmless Manufacturer from
and against any and all Claims brought or alleged by a third party based upon
any infringement or alleged infringement of any patent, trademark or copyright
resulting from the alteration or unauthorized (by Manufacturer) use of any
Manufacturer IP or Products by Distributor or a Distributor representative or
the combination of any Products with any other products or the combination of
any Manufacturer IP with any other mark, if such infringement claim would have
been avoided but for such alteration, combination or unauthorized use by
Distributor or any Distributor representative. Manufacturer shall reasonably
cooperate with Distributor, its insurance company and its legal counsel in its
defense of such Claims. Manufacturer shall also have the right to participate in
the defense of any such action and have the right to hire its own legal counsel
at Distributor’s expense. This indemnity shall not cover any Claims in which
Manufacturer fails to provide Distributor with prompt written notice of the
Claim which lack of notice materially prejudices the defense of the Claim.

 

C. Manufacturer’s Additional Indemnity Obligations. Notwithstanding anything
herein to the contrary, in addition to all other rights and remedies available
at law or in equity, Manufacturer hereby agrees to defend, indemnify and hold
harmless Distributor from and against any and all third party Claims (i) arising
out of any defects in any Products existing at the time such Products are sold
by Manufacturer to Distributor, or (ii) arising out of the negligent acts or
omissions or willful misconduct of Manufacturer, its employees, agents or
representatives with respect to the Products or its performance of this
Agreement. Distributor shall reasonably cooperate with Manufacturer, its
insurance company and its legal counsel in its defense of such Claims.
Distributor shall also have the right to participate in the defense of any such
action and have the right to hire its own legal counsel at Distributor’s
expense. This indemnity shall not cover any Claims in which Distributor fails to
provide Manufacturer with prompt written notice of the Claim which lack of
notice materially prejudices the defense of the Claim.

 

D. Distributor’s Indemnity Obligations to Manufacturer. Distributor hereby
agrees to defend, indemnify and hold harmless Manufacturer, its affiliates and
their respective officers directors, employees and agents from and against any
and all Claims (i) arising out of the negligent acts or omissions or willful
misconduct of Distributor, its employees, agents or representatives with respect
to its performance of this Agreement, sale of Products, or otherwise, (ii)
arising out of the alteration or modification of the Products or Manufacturer IP
by Distributor or its employees, agents or representatives, or (iii) alleging
that the Distributor’s Marks infringe or otherwise violate the intellectual
property rights of a third party. This indemnity shall not cover any Claims in
which Manufacturer fails to provide Distributor with prompt written notice which
lack of notice prejudices the defense of the Claim. Manufacturer shall also have
the right to participate in the defense of any such action and have the right to
hire its own legal counsel at Manufacturer’s expense.

 

E. Settlement of Claims. In no event shall a party seeking or entitled to
indemnification from a Party hereunder settle, compromise, agree to a judgment
or take any similar action with respect to any Claim without the written consent
of the Party from whom indemnification is sought.

 

9. LIMITATION OF LIABILITY.

 

EXCEPT FOR THE PARTIES’ INDEMNIFICATION OBLIGATIONS UNDER SECTION 8 OF THIS
AGREEMENT AND CONFIDENTIALITY OBLIGATIONS UNDER SECTION 5 OF THIS AGREEMENT, IN
NO EVENT SHALL EITHER PARTY BY LIABLE UNDER THIS AGREEMENT TO THE OTHER PARTY
FOR ANY INCIDENTAL, CONSEQUENTIAL, INDIRECT, STATUTORY, SPECIAL, OR PUNITIVE
DAMAGES, INCLUDING, BUT NOT LIMITED TO, LOST PROFITS, LOSS OF USE, LOSS OF TIME,
INCONVENIENCE, LOSS BUSINESS OPPORTUNITIES, DAMAGE TO GOOD WILL OR REPUTATION,
OR LOSS OF DATA, REGARDLESS OF WHETHER SUCH LIABILITY IS BASED ON BREACH OF
CONTRACT, TORT, STRICT LIABILITY OR OTHERWISE, AND EVEN IF ADVISED OF THE
POSSIBILITY OF SUCH DAMAGES OR SUCH DAMAGES COULD HAVE BEEN REASONABLY FORESEEN.

 

10. TERM. This Agreement shall commence on the Effective Date and shall end on
the tenth anniversary of the Effective Date (the “Initial Term”) unless earlier
terminated pursuant to Section 11 hereof. The Initial Term shall automatically
renew for successive renewal terms of five (5) years each (each, a “Renewal
Term”), unless either Party provides the other Party with written notice of its
intention not to renew the Initial Term or any Renewal Term, as applicable, at
least sixty (60) days prior to the expiration of the then current Initial Term
or Renewal Term.

 

 

 

 

11. TERMINATION.

 

A. Termination for Breach. Either Party may terminate this Agreement at any time
in the event of a material breach by the other Party that remains uncured after
thirty (30) calendar days following written notice thereof. Such termination
shall be effective immediately and automatically upon the expiration of the
applicable notice period, without further notice or action by either Party.
Termination shall be in addition to any other remedies that may be available to
the non-breaching Party.

 

B. Termination for Financial Insecurity. Either Party may terminate this
Agreement and any outstanding Purchase Orders (to the extent Products have not
already been delivered to the carrier for shipment) immediately at its option
upon written notice if the other Party: (i) becomes or is declared insolvent or
bankrupt; (ii) is the subject of a voluntary or involuntary bankruptcy or other
proceeding related to its liquidation or solvency, which proceeding is not
dismissed within sixty (60) calendar days after its filing; (iii) ceases to do
business in the normal course; or (iv) makes an assignment for the benefit of
creditors. This Agreement shall terminate immediately and automatically upon any
determination by a court of competent jurisdiction that either Party is excused
or prohibited from performing in full all obligations hereunder, including,
without limitation, rejection of this Agreement pursuant to 11 U.S.C. §365.

 

C. Termination for Failure to Meet Minimum Purchase Commitments. Manufacturer
may terminate this Agreement at any time within sixty (60) days of the close of
any annual period after the first annual period, upon written notice to
Distributor if Distributor fails to satisfy the Minimum Purchase Threshold of
One Million Two Hundred and Fifty Thousand dollars ($1,250,000) in the first
annual period of this agreement with seven percent (7%) annual increments to
this Minimum Purchase Threshold for any applicable period thereafter. At
Manufacturer’s option, Manufacturer may elect to suspend a decision to terminate
this Agreement as permitted under this Section 11.C. for an indefinite period,
but may, in the meantime upon written notice to Distributor, terminate
Distributor’s exclusive rights under Section 1.A. above.

 

D. Obligations upon Termination. Upon termination of this Agreement, Distributor
shall cease to be an authorized reseller of the Products and (i) all unaccepted
Purchase Orders may be cancelled by Distributor or Manufacturer without
liability, and (ii) Distributor may, at its option, resell and deliver to
Manufacturer, free and clear of all liens and encumbrances, any or all Products
that (A) are subject to Purchase Orders accepted by Manufacturer whether or not
the applicable Products have been shipped as of the date of termination and (B)
were manufactured, shipped or received as of the date of termination, in each
case that are in new condition and in the original factory packaging at the
original purchase price of any such Products that Distributor elects to resell
to Manufacturer less a restocking charge of 50% of such amount payable by
Manufacturer upon receipt of such Products. Restocking is waived in the event
the Manufacturer terminates Distributor, other than if termination is a
Termination for Breach as outlined in 11.A.. Within ninety (90) calendar days of
termination of this Agreement, Distributor shall remove and not thereafter use
any sign, display, or other advertising or marketing means containing
Manufacturer Marks, except as provided in this section. Distributor may continue
to use in-store materials containing the Manufacturer’s IP as reasonably
required for the resale of the Products which may be remaining in Distributor’s
possession after termination, which materials Distributor may continue to
utilize until all remaining Products have been sold or one hundred eighty (180)
calendar days after termination, whichever comes first, after which Distributor
shall cease the use of any such Manufacturer IP.

 

12. COMPLIANCE WITH LAWS. Distributor acknowledges and understands that the
Products may be subject to restrictions upon export from the United States and
upon resale after export. Distributor therefore represents and warrants that it
shall comply fully with all relevant regulations of the U.S. Department of
Commerce, with the U.S. Export Administration Act, and with any other import
and/or export control laws or regulations of the United States or any other
jurisdiction.

 

13. GENERAL TERMS.

 

A. Independent Contractors. Nothing in this Agreement, and no course of dealing
between the Parties, shall be construed to create or imply an employment or
agency relationship or a partnership or joint venture relationship between the
Parties or between one Party and the other Party’s employees or agents. Neither
Manufacturer nor Distributor has the authority to bind the other, to incur any
liability or otherwise act on behalf of the other. Each Party shall be solely
responsible for payment of its employees’ salaries (including withholding of
income taxes and social security), workers compensation, and all other
employment benefits.

 

 

 

B. Assignment. Neither this Agreement, nor any right or interest herein, may be
assigned, in whole or in part, without the express written consent of the other
Party. Any assignment without such consent shall be null and void.
Notwithstanding the foregoing, the Distributor may subcontract its rights or
obligations under this Agreement with the prior written consent of Manufacturer.
Either party may assign this Agreement if the assignment is carried out as part
of a merger, restructuring, or reorganization, or sale or transfer of all or
substantially all of a Party’s assets. This Agreement shall be binding upon and
inure to the benefit of the Parties hereto, their successors and legal
representatives. Except as set forth in Section 8, there are no third-party
beneficiaries to this Agreement.

 

C. Notices. Unless otherwise agreed to by the Parties, all notices shall be
deemed effective when received and made in writing by either (i) certified mail,
return receipt requested, (ii) nationally recognized overnight courier, or (iii)
fax with confirmation, addressed to the party to be notified at the following
address or to such other address as such Party shall specify by like notice
hereunder:

 

If to Manufacturer:

MEDSCIENCE RESEARCH GROUP, INC.

16469 BRIDLEWOOD CIR

DELRAY BEACH, FL 33445

  Attn: MEDSCIENCE - CORPORATE   Email:

[***]

  Fax:

[***]

 

If to Distributor:

 

USA EQUITIES CORP

901 Northpoint Parkway, Suite 302.

WEST PALM BEACH, FL 33407

  Attn: USA EQUITIES CORP - CORPORATE   Email:

[***]

  Fax:

[***]

 

(with a copy to, which does not serve as notice):

 

Mandelbaum Salsburg Attorneys at Law

1270 Avenue of the Americas

Suite 1808

NEW YORK, NY 10020

Attn: VINCENT McGILL

Email: [***]

Fax: [***]

 

Either Party, by written notice to the other pursuant to this section, may
change its address or designees for receiving such notices.

 

D. Force Majeure. Neither Party shall liable hereunder for any failure or delay
in the performance of its obligations under this Agreement if such failure or
delay is on account of causes beyond its control, including labor disputes,
civil commotion, war, fires, floods, inclement weather, governmental regulations
or controls, casualty, government authority, strikes, or acts of God, in which
event the non-performing party shall be excused from its obligations for the
period of the delay and for a reasonable time thereafter. Each Party shall use
reasonable efforts to notify the other Party of the occurrence of such an event
within three (3) business days of its occurrence.

 

E. Governing Law; Venue; Jury Waiver. This Agreement shall be governed by the
laws of the State of Florida, without giving effect to the principles of
conflicts of law of such state and shall be binding upon the Parties hereto in
the United States and worldwide. Any claims or legal actions by one Party
against the other arising under this Agreement or concerning any rights under
this Agreement shall be commenced and maintained in any state or federal court
located in Palm Beach County, Florida. Both Parties hereby submit to the
jurisdiction and venue of any such court. THE PARTIES FURTHER AGREE, TO THE
EXTENT PERMITTED BY APPLICABLE LAW, TO WAIVE ANY RIGHT TO TRIAL BY JURY WITH
RESPECT TO ANY CLAIM, COUNTERCLAIM OR ACTION ARISING FROM THE TERMS OF THIS
AGREEMENT.

 

 

 

 

F. Attorney’s Fees. If either Party incurs any legal fees associated with the
enforcement of this Agreement or any rights under this Agreement, the prevailing
Party shall be entitled to recover its reasonable attorney’s fees and any court,
arbitration, mediation, or other litigation expenses from the other Party.

 

G. Survival. The provisions of this Agreement which by their sense and context
should survive any termination of expiration of this Agreement, including
without limitation sections 5 (confidentiality), 7 (warranty), 8
(indemnification), 9 (limitation of liability), 12 (compliance with laws) and 13
(general terms) shall so survive.

 

H. Authorized Signatories. It is agreed and warranted by the Parties that the
individuals singing this Agreement on behalf of the respective Parties are
authorized to execute such an agreement. No further proof of authorization shall
be required.

 

I. Severability. If any provision or portion of this Agreement shall be held by
a court of competent jurisdiction to be illegal, invalid, or unenforceable, the
remaining provisions or portions shall remain in full force and effect.

 

J. No Strict Construction. This Agreement shall not be construed more strongly
against either party regardless of which party is more responsible for its
preparation.

 

K. Counterparts. This Agreement may be executed by facsimile and in one or more
counterparts, each of which will be deemed to be an original, but all of which
together will constitute one and the same instrument, without necessity of
production of the others.

 

L. Entire Agreement; Modification; Waiver. This Agreement is the entire
agreement between the Parties with respect to the subject matter and supersedes
any prior agreement or communications between the Parties hereto, whether
written or oral. This Agreement may be modified only by a written amendment
signed by authorized representatives of both Parties. No waiver of any term or
right in this Agreement shall be effective unless in writing, signed by an
authorized representative of the waiving Party. The failure of either Party to
enforce any provision of this Agreement shall not be construed as a waiver or
modification of such provision, or impairment of its right to enforce such
provision thereafter.

 

[SIGNATURES ON FOLLOWING PAGE]

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Distribution Agreement
to be duly executed by their duly authorized representatives as of the Effective
Date.

 

  MANUFACTURER         MEDSCIENCE RESEARCH GROUP, INC.         By:

/s/

  Name:   Title: Senior Manager         DISTRIBUTOR    
                            USA EQUITIES CORP.         By: /s/   Name:   Title:
Chief Executive Officer

 

 

 

 

Exhibit A

 

The Distributor’s Product Pricing is as follows:

 

The current listed selling prices of the Company’s Products are as follows:

 

Item 4200, the complete AllergiEnd 42 test Kit (Environmental)…………..….. [***]

 

Item 3600, the complete AllergiEnd 42 test Kit (Food)……..………………..….. [***]

 

Item 1038, AllergiEnd Low Dose Sublingual Immunotherapy (SLIT)
Unit..........W[***]

 

Item 1039, AllergiEnd Maintenance Dose Sublingual Immunotherapy (SLIT)
Unit.W[***]

 

Item 3007 to 3008 Allergen Subcutaneous Injectable Mixtures (SCIT) per 46 dose
set [***]

 

Item 3009 Allergen Subcutaneous Injectable Maintenance 12 Dose vial [***]

 

W= Wholesale R= Retail

 

 



 

 